DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
Status of Claims
This action is in reply to the amendments filed by the applicant on December 29, 2020.
Claims 1, 2, and 5 have been amended and hereby entered.
Claims 1-6 are currently pending and have been examined.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 12/29/20 have been fully considered but they are not persuasive.
With regards to the previous 112b rejections, in light of the amendments to claims 2 and 5 the previous rejections have been withdrawn, however there are new 112b issues as shown below.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 11 recites “among at the least one” which appears to be in error and should read “among the at least one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "emergency degree" in claim 1 is a relative term which renders the claim indefinite.  The term "predetermined threshold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "highest probability of colliding" in claim 1 is a relative term which renders the claim indefinite.  The term "the obstacle being an object which has a highest probability of colliding with the host vehicle" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification describes measuring time to collision (TTC) as a metric for judging a collision but is not sure if the applicant is attempting to include other metrics at judging a “highest probability” such as size, speed, or location.
Claims 2-6 are rejected based upon their dependence on claims 1 as rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sasabuchi (U.S. Pub. No. 2016/0193999) in view of Yamada (U.S. Pub. No. 2018/0300562), Takafuji (U.S. Pub. No. 2003/0114972), and Ernst (U.S. Pat. No. 7,124,027).
Regarding claim 1:
Sasabuchi teaches:
A collision preventing control device (a vehicle travel safety device including: ...a collision avoidance assistance unit that performs collision avoidance assistance when the collision probability determination unit determines that the vehicle may collide with the object, and restricts collision avoidance assistance according to the status of steering performed by a driver of the vehicle. [abstract]), comprising: 
a sensor to detect at least one of objects (fig. 1, external field sensor 12 and object detection unit 21; an object information detection unit (for example, an external field sensor 12, an object detection unit 21, and a vehicle interior sensor 13 in the embodiment) that detects information regarding an object [0010]);
and a processor configured to function as a collision preventing control unit (fig. 1, collision probability determination unit 22; The collision probability determination unit 22 receives information regarding an object in the external field from the object detection unit 21, determines a probability for collision between the host vehicle and other objects based on the input object information, and outputs information regarding a determination result (determination result information) to the collision avoidance assistance unit 23. The determination result information may be information indicating whether or not there is a probability of collision between the host vehicle and other objects, or may be a combination of the information indicating whether or not there  for determining that a support performing condition is established when a relationship between a predetermined threshold (fig. 10, time to collision threshold (black line)) and a collision index value representing emergency degree of a collision between an obstacle and a host vehicle (fig. 10, time to collision value; in FIG. 10, the vertical axis represents an amount of time (the estimated amount of time) taken for a host vehicle to collide with an object [0164]) satisfies a predetermined relationship (fig. 10, control on or off is determined by the threshold line shown in the graph defining a predetermined relationship between the time to collision and when the collision prevention needs to be performed.),
to perform a collision preventing control (fig. 1, operational control unit 15 and alarm unit 16) including at least one of a control for changing running behavior of the host vehicle to prevent the collision (The operation control unit 15 receives the operation control signal from the collision avoidance assistance unit 23, and based on the input operation control signal, (automatically) controls the operation of the vehicle (host vehicle). The control of the operation of the vehicle may include various forms of operation control such as brake control (for example, the application of brakes) and steering control. [0073]) and a control for [displaying an alert screen] to make a driver pay attention to the obstacle (generates and outputs a signal (alarm control signal) to control an alarm to the alarm unit 16 [0072]),
wherein the processor (fig. 1, processing device 11) is further configured to function as: 
a continuous structure determining unit (fig. 1, object detection unit 21) for determining whether or not the obstacle is a continuous structure (a roadside structure 112 (for example, a guardrail) [0079]; the image information from the camera 31 provides good accuracy of the detection of information regarding an object in a lateral direction (for example, the position or the width of the object in the lateral direction), or good accuracy of the recognition of the object. [0068]; examiner is interpreting the system being able to identify and discern between guardrails (continuous structures), other vehicles, and pedestrians, as having the ability to determine a continuous structure.) whose length is equal to or longer than a predetermined length (The object information may include various pieces of information: … information indicating that the object present accords with a predetermined template (for example, a vehicle template) [0064]; examiner recognizes that this art doesn’t explicitly teach that the continuous object is determined according to a predetermined length but is interpreting that the ability to identify objects by matching the objects to predetermined templates as being able to compare the size and shape of the detected objects in which the templates constitute a predetermined length.);
a steering operation determining unit (fig. 1, travel safety device 1) for determining whether or not a running status of the host vehicle is a steering operation running status that the host vehicle is running with a steering operation performed by the driver (restricts collision avoidance assistance according to the status of steering performed by a driver of the vehicle [0010]; When the travel safety device 1 detects that there is an obstacle object (the roadside structure 112 or the person 103) in front of a vehicle 101a (the vehicle 101 which has moved), the travel safety device 1 operates the control of a brake, an alarm, or the like for the obstacle in front of the vehicle 101a. In this case, since the drive of the vehicle 101 intentionally turns the vehicle 101, when an operation is performed at a normal operation timing, the driver deems the operation as being excessive. For this reason, the collision avoidance assistance unit 23 of the travel safety device 1 executes timing adjustment for collision avoidance assistance so as to reduce a feeling of excessiveness. [0080]);
and a condition changing unit (fig. 1, processing device 11) for changing at least one of the collision index value and the predetermined threshold such that the support performing condition becomes more difficult to be established (fig. 10, threshold line is lower (shorter time to collision) meaning that the vehicle has to be closer to the object before the collision avoidance assistance is activated.) when a specific condition that the obstacle is determined to be the continuous structure and the running status is determined to be the steering operation running status is established than when the specific condition is not established (In the example illustrated in FIG. 10, according to a characteristic 1001 corresponding to a case in which an obstacle object is a person (for example, a pedestrian), the amount of timing adjustment for the operation and the release of collision avoidance assistance is restricted (is reduced) compared to a characteristic 1002 corresponding to a case in which an obstacle object is another object (for example, a roadside structure) other than a person. .
Sasabuchi does not explicitly teach, however, Yamada teaches:
a continuous structure determining unit (The wall detecting unit 618 [0087]) for determining whether or not the obstacle is a continuous structure whose length is equal to or longer than a predetermined length (The wall detecting unit 618 selects one of lumps of the labeled IDs (S302), and determines whether or not the selected lump is equal to or longer than a predetermined length (a reference length serving as a threshold) in the vertical axis direction (S304). If the wall detecting unit 618 determines that the selected lump is equal to or longer than the predetermined length (S304: Yes), the wall detecting unit 618 registers the lump as a wall (S306); and if the wall detecting unit 618 determines that the selected lump is not equal to or longer than the predetermined length (S304: No), the wall detecting unit 618 proceeds to processing of S308. That is, if the lump of the ID is equal to or longer than the reference length, the wall detecting unit 618 detects the lump as a wall (see FIG. 12). [0087]);
Sasabuchi to include the teachings as taught by Yamada because “the automatic braking system executes braking control for the vehicle 1 by using the recognition data on the recognition target” [Yamada, 0048] which allows for the control to adapt depending on the type of detected object.
Sasabuchi in view of Yamada does not teach, however, Takafuji teaches:
the obstacle being an object which has a highest probability of colliding with the host vehicle among at the least one of the objects detected by the sensor (Then, collision probability is decided for the individual determined types, that is, the objects. As a result, the type (the object) with the highest collision probability is selected as an estimated collision object (S108) [0036]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Sasabuchi in view of Yamada to include the teachings as taught by Takafuji by “providing a vehicle occupant protection apparatus for optimally protecting an occupant, without a time delay, in accordance with the degree of an impact force generated in a vehicle collision” [Takafuji, 0010].
Sasabuchi in view of Yamada and Takafuji does not teach, however, Ernst teaches:
a control for displaying an alert screen to make a driver pay attention to the obstacle (The response can also take the form of changes with respect to the vehicle itself, such as an automatic reduction in speed. [abstract]; The response can take the form of a visual, audio, and/or haptic warning. [abstract]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Sasabuchi in view of Yamada and Takafuji to include the teachings as Ernst because “the system can be configured to minimize nuisance alarms and accommodate distinctions between users based on user preferences, user history, and other factors” [Ernst, abstract] which makes the alarms more personalized and less likely to be ignored or turned off.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sasabuchi (U.S. Pub. No. 2016/0193999) in view of Yamada (U.S. Pub. No. 2018/0300562), Takafuji (U.S. Pub. No. 2003/0114972), and Ernst (U.S. Pat. No. 7,124,027) in further view of Lee (U.S. Pat. No. 8,880,287).
Regarding claim 2:
The combination of Sasabuchi, Yamada, Takafuji, and Ernst, as shown in the rejection above, disclose the limitations of claim 1.
Sasabuchi in view of Yamada, Takafuji, and Ernst does not teach, however, Lee teaches:
wherein the steering operation determining unit is configured to: ("The steering system 10 also includes a controller 34, in communication with the steering angle sensor 26, the torque sensor 28, the EPS system 30 and (optionally) the AFS system 32. The controller 34 is configured with an algorithm which determines if the driver is holding the steering wheel 12, using input from the sensors 26 and 28 and other known parameters of the steering system 10, according to the following discussion." Col 3 lines 19-25)
obtain a steering index value correlating with a steering amount of the steering operation, every time a first predetermined time period elapses; ("At box 62, a time window for steering angle data and steering torque data is defined. The time window could be, for example, about 2.5 seconds. Longer or shorter time windows 
and determine that the running status is the steering operation running status when a change amount in the steering index value is equal to or larger than a threshold amount, the change amount correlating with a magnitude of a difference between the steering index value obtained at a present time point and the steering index value obtained at a time point the first predetermined time period before the present time period. ("At box 62, a time window for steering angle data and steering torque data is defined. The time window could be, for example, about 2.5 seconds. Longer or shorter time windows could also be used. The intention of the time window is to analyze a data sample which is long enough to provide good resonant frequency analysis, but not so long as to be affected by earlier driver actions which are no longer applicable. At box 64, sensor data from the steering angle sensor 26 and the steering torque sensor 28 are selected for the time window. At box 66, a predominant resonant frequency is identified by analyzing either the steering angle data or the steering torque data, or both, within the time 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of Sasabuchi, Yamada, Takafuji, and Ernst as shown in the rejection above to include the teachings as taught by Lee because “These advantages include the ability to detect a driver's hands on/off the wheel both during 
Regarding claim 3:
The combination of Sasabuchi, Yamada, Takafuji, Ernst, and Lee as shown in the rejection above, disclose the limitations of claim 2.
Ernst further teaches:
wherein the steering operation determining unit is configured to use either a yaw rate which is generated in the host vehicle or a steering angle of a steering wheel of the host vehicle, as the steering index value. (“The system 100 can also use a "yaw rate scene detection heuristic" which determines vehicle path by using yaw rate information and vehicle speed.” Ernst Col 11 lines 39-44; Ernst Claim 46 "Yaw Sensor")
Lee also further teaches:
wherein the steering operation determining unit is configured to use either a yaw rate which is generated in the host vehicle or a steering angle of a steering wheel of the host vehicle, as the steering index value. ("At box 44, steering angle and Lee Col 5, lines 45-51; Flowchart for determining steering status Lee Fig. 2 (44,50,72))
Regarding claim 4:
The combination of Sasabuchi, Yamada, Takafuji, Ernst, and Lee as shown in the rejection above, disclose the limitations of claim 2.
Lee further teaches:
wherein the steering operation determining unit is configured to continue determining that the running status is the steering operation running status from a first time44 point when the change amount in the steering index value becomes equal to or larger than the threshold amount until a second time point when a second predetermined time period elapses from the first time point. (“At decision diamond 68, it is determined whether the actual resonant frequency from the box 66 is greater than the frequency limit which was set at the box 56 or 60. If the actual resonant frequency is greater than the frequency limit, then a hands-off situation is possible, and at decision diamond 70 it is determined whether the actual resonant frequency has been greater than the frequency limit for a time period greater than or equal to a predefined time threshold. The time threshold, such as 5 seconds, is defined to ensure that enough data is analyzed to provide high confidence in a hands-off determination. If the actual resonant frequency has been greater than the 
If actual resonant frequency is not greater than the frequency limit at the decision diamond 68, or if the actual resonant frequency has been greater than the frequency limit only for a time period less than the predefined time threshold at the decision diamond 70, then at the box 50 the hands-on/off status is set to Hands On. After the hands-on/off status is set to either Hands On at the box 50 or Hands Off at the box 72, the process ends at terminus 74. Of course, the process actually runs continuously during vehicle operation.” Col 6, lines 41-63; Fig. 2 (66 to 74) (shows that in order for condition to be shown to not be steering control, a 5 second lockout period must occur))
Regarding claim 5:
The combination of Sasabuchi, Yamada, Takafuji, Ernst, and Lee as shown in the rejection above, disclose the limitations of claim 4.
Ernst further teaches:
wherein the steering operation determining unit is configured to determine that the running status is not the steering operation running status, when the continuous structure at the present time point becomes different from the continuous structure at the time point when the obstacle was determined to be the continuous structure by the continuous structure determining unit so that the specific condition became established, in a period from the first time point until the second time point. (“Steering feedback, either directly from the steering mechanism or as an input from an accelerometer can be used to detect an avoidance-
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasabuchi (U.S. Pub. No. 2016/0193999) in view of Yamada (U.S. Pub. No. 2018/0300562), Takafuji (U.S. Pub. No. 2003/0114972), and Ernst (U.S. Pat. No. 7,124,027) in further view of Tsuchida (U.S. Pub. No. 2014/0163859).
Regarding claim 6:
The combination of Sasabuchi, Yamada, Takafuji, and Ernst, as shown in the rejection above, disclose the limitations of claim 1.
Ernst further teaches:
wherein the collision preventing control unit is configured to prohibit itself from performing the collision preventing control [when the host vehicle is running straight and a magnitude of an angle of the continuous structure in relation to the host vehicle is smaller than a threshold angle.] (“The current LVCS heuristic can provide a manageable compromise between crash prevention, crash mitigation and nuisance alarms. Further optimizations can be incorporated into the system 100. Additional factors such the non-linear driving effects of drivers, discrepancies in scene process and object classification, and other characteristics can be further integrated into the system 100. Defining the heuristics expected final velocity (v.sub.f) as a function of absolute speed, relative speed or some other parameter (lead vehicle deceleration, a threshold) is a useful means of shaping the response of the collision warning equation to tune the heuristic. A variety of offsets, positive or negative, constant, increasing, decreasing, linear or exponential may be added to the collision warning heuristics. Generally they are manifested as distance terms and either compress or expand the apparent range, thereby increasing or decreasing the predicted urgency of the situation. A simple but flexible approach is to shape the response by direct modification of the collision warning equation output. Any function of speed, relative speed, following distance, etc., can be applied as a factor, enabling a number of minor tweaks with or without logical branches to be easily and 
Sasabuchi in view of Yamada, Takafuji, and Ernst does not teach, however Tsuchida teaches:
when the host vehicle is running straight and a magnitude of an angle of the continuous structure in relation to the host vehicle is smaller than a threshold angle. (“In this case, when the object T remains stationary, as shown in a dotted line in FIG. 2, the angle .theta. becomes larger when the vehicle M is running forward.” [0027]; Fig. 2 shows object (T) (when still) and vehicle (M) (when running straight) are parallel (i.e. their relative angle is 0 or close to 0); "discerns the safety rail" [0026] (continuous structure))
Sasabuchi, Yamada, Takafuji, and Ernst as shown in the rejection above to include the teachings as taught by Tsuchida “since the judgment unit determines that the own vehicle is likely to collide with the object when the variation Δθ is lower than the judgment value R, the probability of the collision can be accurately determined.” [Tsuchida, 0061] as well as the art being in the same field of endeavor.
Conclusion
The prior art mode of record and not relied upon is considered pertinent to the applicant’s disclosure.
Nishira (U.S. Pub. No. 2007/0288133) discloses an obstacle avoidance path computing apparatus is provided with a preceding object detecting section, a host vehicle information detecting section, a preceding object arrival region estimating section and a preceding object avoidance path setting section.
Miyoshi (U.S. Pub. No. 2007/0003162) discloses an image generation device that includes distance calculation means for calculating a distance between a space model and an imaging device arrangement object model which is a model such as a vehicle having a camera mounted, according to viewpoint conversion image data generated by viewpoint conversion means, captured image data representing captured image, a space model, or mapped space data.
Butsuen (U. S. Pat. No. 5467283) discloses an obstacle sensing apparatus for vehicles is provided in which detection of obstacles is performed efficiently by predicting the traveling path of the vehicle appropriately when detection of obstacles by a radar unit is limited to a region along the traveling path.
Polychronopoulos (NPL) discloses a model-based description of the traffic environment is presented—both vehicles and infrastructure—in order to provide, in real time, sufficient information for an accurate prediction of the ego-vehicle’s path.
Aufrere (NPL) discloses a method for detecting and locating curbs, walls, and barriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Scott R. Jagolinzer
Examiner
Art Unit 3665

/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665